Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to amendment filed 6/30/2022. Claims 28-54 are pending. Priority dare: 12/29/2017

Response to Arguments
Applicant’s arguments with respect to claims 28, 33 and 34 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim objections
In response: The numerical labels may be removed. Claim objections remain.

112(b) rejection is withdrawn.

102 prior art rejection
Regarding reference Orlov fails to teach claim limitations of claim 1
In response: Combination of Orlov (US 20190180154) and Meier et al. (US 2015/0347860) discloses the claim limitations of claim 1.
(1) “said characters being separated from each other by spaces” -- The meaning of “space” is not clear. Is “space” a character?  Or, is it a gap or discontinuity in an image between characters? The text recognition in Orvio considers Arabic language as an example, but can be applied to any other text (e.g., [0067]). In the application of license plate recognition or credit card, reference Meier teaches extraction of character sequences without performing segmentation (e.g., [0073]), where characters are spatially separated ([0073], Fig 1 or 8, a credit card image) in terms of spatial gap and interspersed non-character features.
Regarding “without a predefined format”, the term “format” is broad. What does “format” refer to? Is it about the sequence, characters in an image, the image, the input or training data? In the office action, the “format” is interpreted as the input data representation. In Orlov, data collection involves various sources and does not require a predefined format.
(2) “some sequences (15) being generated randomly, other sequences (15) being
derived from transformations of sequences (15) generated randomly” – 
Orlov teaches generating learning data comprising positive examples, obtained from documents, and negative examples, obtained from transformation of a portion of the positive examples (e.g., [0057], [0058]) for training a machine learning model. Orlov teaches positive examples to be obtained from various sources, but does not particularly include the term “randomly”. In the absence of technical details for the phrase “being generated”, this office action considers text section/extraction/retrieval from Internet or text corpora to interpret “being generated”.  
In Orlov, at the second machine learning model, the generation of word sequences using the trained word machine learning model with selection of N probable word sequences (e.g., [0127]) also reads on “some sequences being generated randomly”.
The use of a random data in sequence training is common. For example, reference Selva et al. (US 11176443), pertinent, but not relied upon in the prior art rejection, teaches training with randomly selected text images (e.g., col 8, lines 57-59). 
(3) “without a preliminary subdividing of these sequences (15) into their component characters” – In Orlov, the training involves three stages. At the first machine learning model, the learning takes the generated training examples as input without performing subdivision (e.g., [0061]). The division point encoder is part of the machine learning models (e.g., [0067]) and may be trained with the training data. In addition, the scope of term “preliminary” is not clear, since preliminary can refer to any earlier period of time. In the office action, the term preliminary or prior is interpreted with reference to the time the artificial database being created.
Claim 33, combination of Orlov and Reed discloses the claim limitations. Claim 34, combination of Orlov and Atsushi discloses the claim limtiaitons.

Claim Objections
(1) Claims 28-32, 35-44, 46, and 48-54 objected to because of the following informalities: The examiner notes that the claims recite “(1),(5), (15), etc.” as labels for steps and features. The labels may be removed from the claims.
(2) In claim 1, the meaning of the term “space” may be clarified. In this office action, it is interpreted as a gap.
(3) In claim 34, the term, “may”, causes uncertainty in interpretation of the subsequent claim limitations and may be deleted.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 28-34, 36-40, 43, 48, and 50-52 are rejected under 35 U.S.C. 103 as being unpatentable over Orlov (US 20190180154), in view of Meier et al. (US 2015/0347860).

Regarding claim 28, Method for training a neural network, for the recognition of a sequence of characters in an image(Orlov: Paragraph [0048] “In an implementation, the character recognition engine 112 may use a set of trained machine learning models 114 that are trained and used to predict sentences from the text in the image 141.” [0130] “The word machine learning model described above with reference to method 2100 and 2300 may be implemented using various neural networks.” Here, machine learning models are used to recognize characters and predict sentences from text in images from text corpora or internet publications, where specific formats are not a priori required.), comprising: 
a step of creating an artificial database of a plurality of sequences of characters in images and without a predefined format (Orlov: Paragraph [0057], “the processing device may generate positive examples including first texts. The positive examples may be obtained from documents published on the Internet, uploaded documents, or the like. In some embodiments, the positive examples include text corpora (e.g., Concordance).” Here, the sequence collected from multiple sources is considered to be without a predefined format. Or, [0059] “the processing device may divide a text corpus of a positive example into a first subset (e.g., 5% of the text corpus) and a second subset (e.g., 95% of the text corpus). The processing device may recognize rendered and distorted text images included the first subset. Actual images of text and/or synthetic images of text may be used.” Here, the text corpus which contains text images, actual images of text, and synthetic images of text. Text corpus is equated to the artificial database.), some sequences being generated randomly (Orlov: Paragraph [0057], “the processing device may generate positive examples including first texts. The positive examples may be obtained from documents published on the Internet, uploaded documents, or the like. In some embodiments, the positive examples include text corpora (e.g., Concordance).” Here, collection of texts from multiple, not specific, sources is viewed as sequences being generated randomly. Or,  [0127] “the processing device may evaluate the word sequences generated using the trained word machine learning model and select N probable word sequences” Here, the word sequences are generated using trained machine learning models. The examiner notes that this equates to random generation.), other sequences being derived from transformations of sequences generated randomly (Orlov: Paragraph [0058], “Generating negative examples may include using the positive examples and overlaying frequently encountered recognition errors on the positive examples”, [0059], with percentage according to an error distribution. Here, the negative examples interpret other sequences being derived from transformations of sequences generated randomly. Paragraph [0127] “the processing device may select N probable words for the next position and combine them with the N probable word sequences selected to obtain combined word sequences” Here, the combination of multiple selected N probable words interprets other sequences being derived from transformation), 
a learning step that teaches the neural network to recognize a sequence of characters in an image (Orlov: Paragraph [0041] “The computing device 110 may perform character recognition using artificial intelligence to effectively recognize texts including one or more sentences. The recognized sentences may each include one or more words. The recognized words may each include one or more characters (e.g. clusters).” Here, to perform character recognition using artificial intelligence effectively recognizes texts including one or more sentences in images.), directly on at least some of said sequences of said artificial database, without a preliminary subdividing of these sequences into their component characters (Orlov: Paragraph [0067] “The cluster encoder 700 and the division point encoder 702 convert the image 141 (e.g., line image) into a sequence of features of the text in the image 141 as the first intermediate output. In some embodiments, the neural networks in the cluster encoder 700 and the division point encoder 702 may be combined into a single encoder that produces multiple outputs related to the sequence of features of the text in the image 141 as the first intermediate output.” Here, the image is translated into a sequence of features in the text in the image and then combined into a single encoder that produces multiple outputs related to the sequence of features of the text in the image.
The conditions that Paragraph [0061], at the first machine learning model, the learning takes the generated training data as input without a priori performing subdivision and that [0067], the division point encoder is part of machine learning models interpret without a preliminary subdividing of these sequences into their component characters.)  
Orlov does not expressly disclose, Meier discloses “said characters being separated from each other by space” (Meier: Paragraph [0073], “Thus, disclosed herein are systems and methods that adapt to varying backgrounds and varying character spacings”, “In this example, the image has the sequence "523" across several different noisy backgrounds and with several intervening non-character features interspersed with the characters.” “to extract a character sequence from the natural image without performing segmentation”. Here, characters are separated from each other with gaps and interspersed non-character features.) The gaps and interspersed features between characters are common in sequence data, such as, vehicle plate or credit card. It would have been obvious for one of ordinary skill in the art, having Orlov and Meier before the effective filing date, to combine Meier with Orlov because the framework of machine learning based text recognition of Orlov is applicable to any text, including handwriting or spelling in print.

Regarding claim 29, Orlov teaches the method for training a neural network according to claim 28, wherein the neural network is a deep neural network (Orlov: Pargraph [0049] “a deep network, i.e., a machine learning model that is composed of multiple levels of non-linear operations.”).  

Regarding claim 30, Orlov teaches the method for training a neural network according to claim 29, wherein the deep neural network is a convolutional deep neural network (Orlov: Paragraph [0073] “The convolutional neural network 704 includes an input layer and several layers of convolution and subsampling.”).  

Regarding claim 31, Method for training a neural network according to claim 28, wherein, in the step of creating the artificial database of a plurality of sequences of characters4Docket No. 0600-1736 in images, at least 60% of these sequences are either randomly generated sequences or are derived from transformations of randomly generated sequences.  
 (Orlov: Paragraph [0059] “the processing device may divide a text corpus of a positive example into a first subset (e.g., 5% of the text corpus) and a second subset (e.g., 95% of the text corpus). The processing device may recognize rendered and distorted text images included the first subset. Actual images of text and/or synthetic images of text may be used.” Here, the text corpus which contains text images, actual images of text, and synthetic images of text. Text corpus is equated to the artificial database, where selection from multiple text sources interprets sequences being randomly generated. The percentage of the second set indicates at least 60% of these sequences are either randomly generated sequences.)

Regarding claim 32, Orlov teaches the method for training a neural network according to claim 28, wherein the learning step that teaches the neural network to recognize a sequence of characters in an image is carried out directly (Orlov: Paragraph [0004] “a method for training a set of machine learning models to identify a probable sequence of words for each of one or more sentences in an image of text.” Here, taught as machine learning models to identify a probable sequence of words for each of one or more sentences in an image of text.), without prior subdividing, for at least 60% of said sequences of said artificial database (Orlov: Paragraph [0067], the division point decoder being part of the machine leaning models interprets without prior subdividing, [0059], the 95% of the second subset interprets at least 60% of said sequences of said artificial database.)  

Regarding claim 36, Orlov teaches the method for training a neural network according to claim 28, wherein the artificial database of sequences comprises between one-third and two-thirds randomly generated sequences, and between two-thirds and one-third sequences derived from transformations of randomly generated sequences. (Orlov: paragraph [0059] “The processing device may recognize rendered and distorted text images included the first subset. Actual images of text and/or synthetic images of text may be used.” Here, the examiner notes that actual text images and synthetically generated images of text can be used. In other words the randomly generated synthetic data can be inputted into the system via the training set. [0060] “the processing device may generate an input training set comprising the positive examples and the negative examples.” The system teaches the method of utilizing a variety of training data including actual text images, synthetically generated images and other alterations to the text. Synthetic training data is taught as any transformations to the training data to expand and create additionally training data.) 

Regarding claim 37, Orlov teaches the method for training a neural network according to claim 36, Orlov further teaches wherein some or all of the sequences contained in the artificial database and obtained by transformations of randomly generated sequences are derived from transformations of randomly generated sequences already contained in the artificial database. (Orlov: Paragraph [0059] “The processing device may recognize rendered and distorted text images included the first subset. Actual images of text and/or synthetic images of text may be used. The processing device may verify the recognition of text by determining a distribution of recognition errors for the recognized text within the first subset. The recognition errors may include one or more of incorrectly recognized characters, sequence of characters, or sequence of words, dropped characters, etc.” Here, sequences in the database that are obtained by transformations of randomly generated sequences are taught as the synthetic images of text that are used in the training set. The prior art discloses altering the training data to capture additional sequences.)  

Regarding claim 38, Orlov teaches the method for training a neural network according to claim 28, Orlov further teaches wherein: the artificial database comprises sequences of characters (Orlov: Paragraph [0057] “Text corpora may refer to a set of text corpus, which may include a large set of texts. Also, the negative examples may include text corpora and error distribution, as discussed below.” Here, the artificial database is taught as the text corpus/corpora which includes a large set of texts.) in which the typographic characters are not standardized but on the contrary have (Orlov: Paragraph [0059] “The processing device may recognize rendered and distorted text images included the first subset. Actual images of text and/or synthetic images of text may be used. The processing device may verify the recognition of text by determining a distribution of recognition errors for the recognized text within the first subset.” The examiner notes that the subsets of training data are not standardized and instead have distorted text images, actual text images, synthetic text images which different distortions font and noise.): a variable size, and/or a variable font (Orlov: Paragraph [0058] “The negative examples may be dynamically created by converting texts executed in different fonts”), and/or a variable color, and/or a variable orientation, and/or a variable brightness, and/or variable blur level, and/or a variable signal-to-noise ratio.  
(Orlov: Paragraph [0047] “during preprocessing, the text in the image 141 obtained from the document 140 may be divided into fragments of text, as depicted in FIG. 3B. As depicted, a line is divided into fragments of text automatically on gaps having a certain color (e.g., white) that are more than threshold amount (e.g., 10) of pixels wide.” Variable color is taught as the text that has certain colors.)

Regarding claim 39, Orlov teaches the method for training a neural network according to claim 28, Orlov further teaches wherein the characters comprise letters and numbers. (Orlov: Paragraph [0035] “To illustrate, as a result of recognition, five variants of words may be recognized using a conventional character recognition technique: “ail,” “all,” “Oil,” “aM,” “oil.”” The examiner notes that the characters consist of letters. [0061] “In some instances, a feature vector may be received during the learning process that is a sequence of numbers characterizing a symbol, a character sequence, or a sequence of words.” Numbers are taught as the sequence of numbers.)  

Regarding claim 40, Orlov teaches the method for training a neural network according to claim 28, Orlov further teaches wherein, in the step of creating the artificial database of a plurality of sequences of characters in images (Orlov: Paragraph [0059] “The processing device may recognize rendered and distorted text images included the first subset. Actual images of text and/or synthetic images of text may be used. The processing device may verify the recognition of text by determining a distribution of recognition errors for the recognized text within the first subset.” The examiner notes the corpus of training data consists of sequences of text in images.), less than 10% of these sequences are actual photographed sequences. (Orlov: Paragraph [0044] “For example, the computing device 110 may receive a digital copy of the document 140 by scanning the document 140 or photographing the document 140. Thus, an image 141 of the text including the sentences, words, and characters included in the document 140 may be obtained.” The examiner notes that Orlov teaches photographing a sequence of words from a document. The examiner notes that the percentages in the claim are treated as limitations where if there is one actual photographed sequence the limitation has been satisfied.) 

Regarding claim 43, Orlov teaches the method for training a neural network according to claim 28, Orlov further teaches wherein the learning step which teaches the neural network uses, for each character of the sequence of characters to be recognized (Orlov: Paragraph [0061] “ In some instances, a feature vector may be received during the learning process that is a sequence of numbers characterizing a symbol, a character sequence, or a sequence of words.” Here, taught as the learning process in which the neural network model recognizes or predicts a sequence of characters.), a probability table representative of said character. (Orlov: Paragraph [0062] “the set of machine learning models 114 may be configured to process a new image of text and generate one or more outputs indicating the probable sequence of words for each of the one or more predicted sentences.” Here, taught as generate one or more outputs indicating the probable sequence of words for each of the one or more predicted sentences)  

Regarding claim 48, Orlov further teaches the method for training a neural network according to claim 28, Orlov teaches wherein the loading of data as input to the neural network occurs via an asynchronous queue which contains the files to be loaded and the operations to be performed on these files. (Orlov: Paragraph [0044] “an image 141 of the text including the sentences, words, and characters included in the document 140 may be obtained. Additionally, in instances where the computing device 110 is a server, a client device connected to the server via the network 130 may upload a digital copy of the document 140 to the server. In instances where the computing device 110 is a client device connected to a server via the network 130, the client device may download the document 140 from the server.” The files that are loaded are taught as the network may upload a digital copy of the document for use by the convolutional neural network during image recognition. The examiner notes the files are inputted into the neural network. Refer to paragraph [0053])  

Regarding claim 50, Orlov further teaches the method for recognizing a character sequence in an image, comprising a step of recognizing a sequence of characters in an image by means of a neural network trained by a training method according to claim 28. (Orlov: Paragraph [0004] “a method for training a set of machine learning models to identify a probable sequence of words for each of one or more sentences in an image of text.” Here, taught as a method for training a set of machine learning models to identify a probable sequence of words for each of one or more sentences in an image of text.)

Regarding claim 51, Orlov teaches the recognition method according to claim 50, Orlov further teaches wherein the recognition step is preceded by a step of extracting the sequence of characters and the image background adjacent to this sequence of characters (Orlov: Paragraph [0048] “the character recognition engine 112 may extract one or more predicted sentences from text in the image 141.” Here, taught as the character recognition engine may extract one or more predicted sentences from text in the image.), from the rest of the image, only said sequence of characters and said image background adjacent to this sequence of characters, excluding said rest of the image, being provided to the neural network. (Orlov: Paragraph [0131] “the architecture 2400 may compute feature vectors at the level 2402 of the character sequence and may compute features at the level 2404 of the word sequence.” Here, the examiner notes that the only features fed into the neural network are the word sequence (i.e. sequence of characters) which include the letters and the background of the letters.)  

Regarding claim 52, Orlov teaches the recognition method according to claim 50, Orlov further teaches wherein said image background adjacent to said sequence of characters is a single-color plain background. (Orlov: Paragraph [0047] “As depicted, a line is divided into fragments of text automatically on gaps having a certain color (e.g., white) that are more than threshold amount (e.g., 10) of pixels wide.” Here, the single-color plain background is equated to the white gaps around or behind the text.) 

 Claims 33 is rejected under 35 U.S.C. 103 as being unpatentable over Orlov, in view of Meier, further in view of Reed (EP0841623A2).

Regarding claim 33, Orlov teaches the method for training a neural network according to claim 28, wherein: said transformations are: the use of different types of backgrounds of different sizes as backdrops for the sequences of characters to be recognized. (Orlov: Paragraph [00047] “a line is divided into fragments of text automatically on gaps having a certain color” Here, the insertion of space is taught by adding indents (padding) of vertical space on top and bottom of the text.)  
Combination of Orlov and Meier does not expressly disclose, but Reed in the same field of endeavor discloses the insertion of spaces of variable size between the characters of certain sequences of the artificial database. (Reed: e.g., Fig 5, Col 3, lines 12-14, “When a single editable space is inserted between each pair of characters, a modified string of characters is created.”) Orlov includes procedures for segmenting the input sequences in preprocessing and recognition of each individual character. It would have been obvious for one of ordinary skill in the art, having Reed before the effective filing date, to combine Reed with the extended Orlov to effectively generate desired sequences for recognition in Orlov.

 Claims 34 is rejected under 35 U.S.C. 103 as being unpatentable over Orlov, in view of Meier, further in view of Atsushi et al. (JP2013038540A).

Regarding claim 34, Method for training a neural network according to claim 28, wherein: said transformations are: Combination of Orlov and Meier does not expressly disclose, Atsushi an analogous art discloses geometric transformations that include at least half of following geometric transformation types: enlargements and/or reductions, and/or rotations, and/or translations, and/or geometric distortions, and/or other geometric deformations, and/or image processing transformations that may include: color changes, and/or changes in grayscale, and/or edge enhancements, and/or edge smoothing, and/or other intensity and/or contrast processing. (Atsushi: Abstract, enlarged, reduced, rotated) Orlov requires processing character sequences from image. Operations, such as, rotation, translation, resizing, are common in image processing. It would have been obvious for one of ordinary skill in the art, having Reed before the effective filing date, to combine Aysushi with the extended Orlov because the video image processing techniques of Aysushi benefits text recognition in Orlov.



Claim 35 and 44-46 is/are rejected under 35 U.S.C. 103 as being unpatentable over Orlov, in view of Meier, further in view of Catanzaro (WO2017091763).

Regarding claim 35, Orlov teaches the method for training a neural network according to claim 28, combination of Orlov and Meier does not explicitly disclose wherein the artificial database of sequences comprises at least 100,000 different sequences for learning, preferably at least 500,000 different sequences for learning, even more preferably between 500,000 and 2,000,000 different sequences for learning.  
	Catanzaro further teaches wherein the artificial database of sequences comprises at least 100,000 different sequences for learning, preferably at least 500,000 different sequences for learning, even more preferably between 500,000 and 2,000,000 different sequences for learning (Catanzaro: paragraph [00120] “Embodiments of the RNN models are trained over millions of unique utterances, which enable the network to learn a powerful implicit language model.” Here, millions of unique utterances are equated to at least 100,000 different sequences.).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the recognition system of the extended Orlov with the training data of Catanzaro to utilize millions of unique utterances thereby allowing the neural network to learn a powerful language recognition model (Catanzaro: Paragraph [00120] “Embodiments of the RNN models are trained over millions of unique utterances, which enable the network to learn a powerful implicit language model. Some of the best models are quite adept at spelling, without any external language constraints.”).

Regarding claim 44, Orlov teaches the method for training a neural network according to claim 28, combination of Orlov and Meier does not explicitly disclose wherein the learning step which teaches the neural network uses a cost function to compare two probability distributions representative of the sequence of characters to be recognized.  
	Catanzaro further teaches wherein the learning step which teaches the neural network uses a cost function (Catanzaro: Paragraph [0088] “The CTC cost function used implicitly depends on the length of the utterance” Here, Catanzaro teaches the use of a cost function.) to compare two probability distributions representative of the sequence of characters to be recognized (Catanzaro: Paragraph [00152] “the RNN model outputs a probability distribution over predicted characters corresponding to input utterances to a Connectionist Temporal Classification (CTC) layer.” Here, the RNN model outputs a probability distribution over predicted characters corresponding to input utterances.).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the recognition system of the extended Orlov with the training data of Catanzaro to utilize millions of unique utterances thereby allowing the neural network to learn a powerful language recognition model (Catanzaro: Paragraph [00120] “Embodiments of the RNN models are trained over millions of unique utterances, which enable the network to learn a powerful implicit language model. Some of the best models are quite adept at spelling, without any external language constraints.”).

Regarding claim 45, Orlov teaches the method for training a neural network according to claim 44, combination of Orlov and Meier does not explicitly disclose wherein said cost function is based on cross entropy.  
	Catanzaro further teaches wherein said cost function is based on cross entropy (Catanzaro: Paragraph [0043] “it has been necessary to pre-train the CTC-RNN network with a DNN cross-entropy network” Here, the neural network is based on cross-entropy.).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the recognition system of the extended Orlov with the training data of Catanzaro to utilize millions of unique utterances thereby allowing the neural network to learn a powerful language recognition model (Catanzaro: Paragraph [00120] “Embodiments of the RNN models are trained over millions of unique utterances, which enable the network to learn a powerful implicit language model. Some of the best models are quite adept at spelling, without any external language constraints.”).

Regarding claim 46, Method for training a neural network according to claim 44, wherein the cost function of the sequence of characters is the sum of the cost functions of each character.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the recognition system of the extended Orlov with the training data of Catanzaro to utilize millions of unique utterances thereby allowing the neural network to learn a powerful language recognition model (Catanzaro: Paragraph [00120] “Embodiments of the RNN models are trained over millions of unique utterances, which enable the network to learn a powerful implicit language model. Some of the best models are quite adept at spelling, without any external language constraints.”).

Claim 41, 42, 53, and 54 is/are rejected under 35 U.S.C. 103 as being unpatentable over Orlov, in view of Meier, further in view of Burry (US20120148105).

Regarding claim 41, Orlov teaches the method for training a neural network according to claim 28, combination of Orlov and Meier does not explicitly disclose wherein the sequences of characters of the artificial database respectively correspond to automobile registration plates. 
 	Burry further teaches wherein the sequences of characters of the artificial database respectively correspond to automobile registration plates (Burry: Paragraph [0038] “The optical character recognition (OCR) engine 350 loaded with the OCR algorithm 360 determines the character sequence of the license plate 330 based on a training data set 375 stored in a database 380 of the ALPR system 300” Here, the training data set stored in a database is related to the character sequences of license plates.). 
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the recognition system of the extended Orlov with the license plate training data of Burry to utilize optical character recognition on an image to read a license plate on a vehicle thereby allowing transportation solutions typically utilizing a digital photograph and/or one or more still shots from a video in order to analyze the license plate of the vehicle (Burry: Paragraph [0002] “transportation solutions typically utilize a digital photograph and/or one or more still shots from a video in order to analyze the license plate of the vehicle.”).

Regarding claim 42, Orlov teaches a method for training a neural network according to claim 28, combination of Orlov and Meier does not explicitly disclose wherein the length of the sequence of characters is comprised between one and nine.  
	Burry further teaches wherein the length of the sequence of characters is comprised between one and nine (Burry: Paragraph [0035] “The OCR engine 350 further describes the syntax of a license number of the license plate 330, identifies the characters within the license plate 330 based on the syntax detailed within a standard template, and derives a confidence level based on the identified characters within the license plate 330.” Here, the examiner notes that characters within a license plate are typically between one to nine characters.). 
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the recognition system of the extended Orlov with the license plate training data of Burry to utilize optical character recognition on an image to read a license plate on a vehicle thereby allowing transportation solutions typically utilizing a digital photograph and/or one or more still shots from a video in order to analyze the license plate of the vehicle (Burry: Paragraph [0002] “transportation solutions typically utilize a digital photograph and/or one or more still shots from a video in order to analyze the license plate of the vehicle.”).

Regarding claim 53, Orlov teaches the recognition method according to claim 50, combination of Orlov and Meier does not explicitly disclose wherein said sequence of characters to be recognized in an image corresponds to an automobile registration plate. 
	Burry further teaches wherein said sequence of characters to be recognized in an image corresponds to an automobile registration plate (Burry: Paragraph [0038] “The optical character recognition (OCR) engine 350 loaded with the OCR algorithm 360 determines the character sequence of the license plate 330 based on a training data set 375 stored in a database 380 of the ALPR system 300” Here, the images are related to the character sequences of license plates.). 
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the recognition system of the extended Orlov with the license plate training data of Burry to utilize optical character recognition on an image to read a license plate on a vehicle thereby allowing transportation solutions typically utilizing a digital photograph and/or one or more still shots from a video in order to analyze the license plate of the vehicle (Burry: Paragraph [0002] “transportation solutions typically utilize a digital photograph and/or one or more still shots from a video in order to analyze the license plate of the vehicle.”).

Regarding claim 54, Orlov teaches the recognition method according to claim 50, combination of Orlov and Meier does not explicitly disclose wherein said recognition step is carried out in real time on a video stream of images including the sequences of characters to be recognized, preferably with a video stream greater than 10fps, more preferably with a video stream greater than 20fps.
	Burry further teaches wherein said recognition step is carried out in real time on a video stream of images including the sequences of characters to be recognized. (Burry: Paragraph [0002] “Such transportation solutions typically utilize a digital photograph and/or one or more still shots from a video in order to analyze the license plate of the vehicle.” Here, the examiner notes that Burry uses one or more still shots from a video in order to analyze the license plate of the vehicle. The examiner notes that it would be obviously to use still shots that require a high fps. The “preferably” limitations are treated as optional limitations due to the fact it is a preference and not required.)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the recognition system of the extended Orlov with the license plate training data of Burry to utilize optical character recognition on an image to read a license plate on a vehicle thereby allowing transportation solutions typically utilizing a digital photograph and/or one or more still shots from a video in order to analyze the license plate of the vehicle (Burry: Paragraph [0002] “transportation solutions typically utilize a digital photograph and/or one or more still shots from a video in order to analyze the license plate of the vehicle.”).

Claim 47 and 49 is/are rejected under 35 U.S.C. 103 as being unpatentable over Orlov, in view of Meier, further in view of Mausoom (US20180349788).

Regarding claim 47, Orlov teaches the method for training a neural network according to claim 44, combination of Orlov and Meier does not explicitly disclose wherein said cost function is minimized by an ADAM optimizer.  
Mausoom further teaches cost function is minimized by an ADAM optimizer (Mausoom: Paragraph [0004] “The most widely used training optimizer is Stochastic Gradient Descent (SGD), although other optimizers, like Adagrad, Adadelta, RMSProp, and Adam, may also be used. Even with training optimizers, it can still take days to reach convergence, i.e., to train a neural network.” Here, the Adam optimizer is taught.).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the recognition system of the extended Orlov with the Adam optimizer of Mausoom to utilize a training optimizer thereby applying Adam one of the most widely used training optimizers (Mausoom: Paragraph [0004] “The most widely used training optimizer is Stochastic Gradient Descent (SGD), although other optimizers, like Adagrad, Adadelta, RMSProp, and Adam, may also be used. Even with training optimizers, it can still take days to reach convergence, i.e., to train a neural network.”).

Regarding claim 49, Orlov teaches the method for training a neural network according to claim 28, combination of Orlov and Meier does not explicitly disclose wherein the initialization of weights in the neural network is performed by a Xavier initializer.  
	Mausoom further teaches wherein the initialization of weights in the neural network is performed by a Xavier initializer (Mausoom: Paragraph [0051] “The weights were initialized via xavier initialization.” Here, the weights were initialized via xavier initialization.).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the recognition system of the extended Orlov with the Adam optimizer of Mausoom to utilize xavier initialization thereby initializing the weights of a neural network in order to initialize the parameters allowing them to be tweaked over thousands of rounds of training until arriving at the optimal, or most accurate, values (Mausoom: Paragraph [0004] “the weights being tweaked over thousands of rounds of training until arriving at the optimal, or most accurate, values. In the context of neural networks, the parameters are initialized,”).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. E.g., Reference Selva et al. (US 11176443) teaches training with randomly selected text images (e.g., col 8, lines 57-59) and thus, the concept of creating plurality of sequences of characters in images, where some sequences being generated randomly in claim 1.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LiWu Chang whose telephone number is (571)270-3809, e-mail: li-wu.chang@uspto.gov. The examiner can normally be reached M-F. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miranda M Huang can be reached on (571)270-7092. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LI WU CHANG/           Primary Examiner, Art Unit 2124                                                                                                                                                                                             	July 25, 2022